         Case 21-90281        Doc 15 Filed 05/18/21 Entered 05/18/21 13:07:56                      Desc Plan
                                 Generated to BNC Notice Page 1 of 1
Form ltplnnot

                                    UNITED STATES BANKRUPTCY COURT
                                           Central District of Illinois
                                             203 U.S. Courthouse
                                              201 S. Vine Street
                                              Urbana, IL 61802


In Re: Karen Jones                                          Case No.: 21−90281
       Debtor
                                                            Chapter: 13

                                                       NOTICE


Notice is hereby provided:

On 5/18/21, the debtor(s) filed a Chapter 13 Plan (copy enclosed).

Objections to confirmation MUST be filed within 21 days after the date the Meeting of Creditors is concluded. If no
objections are timely filed, the Court may enter an order confirming the Plan. The filing of a proof of claim does not
constitute an objection to confirmation and will not prevent a claim from being modified pursuant to the terms set
forth in the plan. In the event objections to confirmation are timely filed, a hearing will be scheduled on confirmation
and any timely filed objections.

You will need to reference the Notice of Commencement of the case sent on 5/18/21 for other applicable deadlines.



Dated: 5/18/21


                                                     /S/ Adrienne D. Atkins
                                                    Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
